32 F.3d 569
146 L.R.R.M. (BNA) 3152
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CHILDREN'S HOSPITAL OF MICHIGAN, Henry Ford Health Systems,and Mount Clemens General Hospital, Respondents.
Nos. 92-5068, 92-5069 and 92-5304.
United States Court of Appeals, Sixth Circuit.
July 20, 1994.

1
Before:  KEITH AND Batchelder, Circuit Judges;  and CHURCHILL, Senior District Judge.*

JUDGMENT

2
The above consolidated case came on to be heard upon applications of the National Labor Relations Board for the enforcement of certain orders issued by it against the Respondent, Children's Hospital of Michigan, Detroit, Michigan, its officers, agents, successors, and assigns, on March 28, 1991;  Henry Ford Health Systems, Detroit, Michigan, its officers, agents, successors, and assigns, on June 10, 1991;  and Mount Clemens General Hospital, its officers, agents, successors, and assigns, on December 31, 1991.  The Court heard argument of respective counsel on March 2, 1993, and has considered the briefs and transcript of record filed in this consolidated cause.  On October 8, 1993, the Court, being fully advised in the premises, handed down its opinion affirming the Board's finding that the Michigan Association of Police (MAP) is not disqualified from certification based on its representation of non-guards in the public sector, but remanding the case to the Board to consider newly discovered evidence proffered by the Respondent Hospitals and to reconsider its ruling that MAP is not disqualified in light of this newly discovered evidence, including the inclusion, at the time of the certification of MAP as the representative for the hospital units, of non-guards in the Detroit Medical Center unit.  In conformity therewith, it is hereby


3
ORDERED AND ADJUDGED by the Court that the consolidated case be and it is hereby remanded to the Board for further proceedings in accordance with the Court's opinion.



*
 The Honorable James P. Churchill, Senior United States District Judge for the Eastern District of Michigan, sitting by designation